In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Yoswein, J.), dated March 8, 1993, which granted the motion of the defendant Joyce Williams for summary judgment dismissing the complaint insofar as it is asserted against her.
Ordered that the order is affirmed, with costs.
In this slip-and-fall case, the Supreme Court properly granted the motion of the defendant Joyce Williams for summary judgment dismissing the complaint insofar as it is asserted against her. Williams satisfied her initial burden of establishing that she lacked actual or constructive notice of the debris on the floor, and the plaintiffs failed to submit evidence sufficient to raise a triable issue of fact concerning actual or constructive notice (see, Fasolino v Charming Stores, 77 NY2d 847; Browne v Big V Supermarkets, 188 AD2d 798; Wells v Golub Corp., 182 AD2d 927; Anderson v Klein’s Foods, 139 AD2d 904, affd 73 NY2d 835). Balletta, J. P., Miller, Santucci and Altman, JJ., concur.